Exhibit 10.2

TERMINATION AGREEMENT AND RELEASE

This TERMINATION AGREEMENT AND RELEASE (this “Release”), dated as of December 9,
2013, is made and entered into by and between Bering Exploration, Inc., a Nevada
corporation (the “Company”), and each releasing party identified on the
signature page hereto (each, a “Releasing Party”).

RECITALS

WHEREAS, concurrently herewith the Company has entered into an Asset Purchase
Agreement (the “Asset Purchase Agreement”) with Breitling Oil and Gas
Corporation, a Texas corporation (“O&G”), and Breitling Royalties Corporation, a
Texas corporation (“Royalties” and, collectively with O&G, “Breitling”); and

WHEREAS, as an inducement and a condition to entering into the Asset Purchase
Agreement, Breitling has required that the Releasing Party agree, and the
Releasing Party has agreed, to enter into this Release.

NOW, THEREFORE, in consideration of the foregoing, the benefits accruing to the
Releasing Party under and as a result of the consummation of the Transactions
under the Asset Purchase Agreement and the representations, warranties,
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:

AGREEMENTS

1. Termination.

(a) Effective on the Closing Date as of the Closing (the “Effective Time”),
(i) the Releasing Party hereby tenders his resignation as (A) an employee of the
Company and (B) if the Releasing Party is serving as an employee of any
Subsidiary of the Company or in any other capacity with the Company or any of
its Subsidiaries, all such positions and capacitates in which the Releasing
Party is serving with the Company and any of its Subsidiaries and (ii) each of
the agreements, oral or written, between the Releasing Party and the Company or
any of its Subsidiaries, including but not limited to the agreements set forth
on Exhibit A attached hereto (the “Terminated Agreements”) is terminated without
any further liability or obligations of the Releasing Party or the Company or
any of its Subsidiaries. The Company shall pay the Releasing Party his regular
salary (less applicable withholding and deductions) through the Effective Time.
From and after the Effective Time, the Releasing Party shall not be entitled to
receive any further wages, compensation, bonuses or benefits from the Company or
any of its Subsidiaries, and the Releasing Party shall not be entitled to any
post-termination wages, compensation or benefits (including, without limitation,
severance pay, retention pay, vacation pay or sick pay). Notwithstanding
anything to the contrary herein, subsequent to the date hereof, the Releasing
Party shall be entitled to the benefits of the indemnification provisions of the
Nevada Revised Statutes as well as the indemnification provisions of the
Company’s articles of incorporation and bylaws, to the extent the Releasing
Party is entitled to such rights as of the date of this Release.

 

1



--------------------------------------------------------------------------------

2. Definitions. The following terms shall have the meanings set forth below.
Capitalized terms used herein but not defined herein and defined in the Asset
Purchase Agreement shall have the meanings ascribed to such terms in the Asset
Purchase Agreement.

(a) “Claims” means all theories of recovery of whatever nature, whether known or
unknown, and now recognized by the law or equity of any jurisdiction. This term
includes causes of action, charges, indebtedness, losses, claims, liabilities,
and demands, whether arising in equity or under the common law or under any
contract or statute. This term includes any claim for salary, benefits or other
compensation, discrimination, harassment, retaliation, retaliatory discharge, or
wrongful discharge, and any other claim that is alleged or that could be alleged
by the Releasing Party, or on the Releasing Party’s behalf, in any lawsuit or
other proceeding. This term includes any claims and rights arising under the Age
Discrimination in Employment Act, 29 U.S.C. §621, et seq.; Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.; the Employee Retirement
Income Security Act, 29 U.S.C. §1001, et seq.; the Americans with Disabilities
Act, 42 U.S.C. §12101, et seq.; and the Texas Commission on Human Rights Act,
Tex. Labor Code §21.001, et seq.

(b) “Damages” means all elements of relief or recovery of whatever nature,
whether known or unknown, which are recognized by the law or equity of any
jurisdiction that is sought or that could be sought by the Releasing Party, or
on the Releasing Party’s behalf, in any lawsuit or other proceeding. This term
includes actual, incidental, indirect, consequential, compensatory, exemplary,
liquidated and punitive damages; rescission; attorneys’ fees; interest; costs;
equitable relief; and expenses.

(c) “Person” means any natural person, corporation, company, partnership
(general or limited), limited liability company, trust, joint venture, joint
stock company, unincorporated organization, Governmental Authority or other
entity or association.

(d) “Released Parties” means and includes each of the Company, its Subsidiaries,
Breitling and all of the foregoing Persons’ past, present and future officers,
directors, employees, members, managers, stockholders, partners, joint
venturers, agents, benefit plans (and each such plan’s fiduciaries,
administrators, committees, trustees, sponsors and representatives), insurance
carriers, reinsurers, underwriters, predecessors, successors, assigns,
Subsidiaries, executors, administrators, and representatives, in both their
representative and individual capacities. Each of the Released Parties is an
intended beneficiary of this Release.

(e) “Releasing Party” means and includes the Releasing Party, acting
individually, in any corporate or other representative capacity, and on behalf
of his heirs, executors, administrators, legal representatives, successors,
beneficiaries, and assigns.

3. Releases.

(a) Release.

(i) The Releasing Party, on the Releasing Party’s own behalf and on behalf of
the Releasing Party’s representatives, assigns, estate and heirs, hereby
finally, unconditionally and absolutely releases, acquits, remises and forever
discharges the

 

2



--------------------------------------------------------------------------------

Released Parties from any and all Claims and Damages, and hereby finally,
unconditionally, irrevocably and absolutely waives any and all offsets and
defenses, in each case related to any action, inaction, event, circumstance or
occurrence occurring or alleged to have occurred on or prior to the date the
Releasing Party executed this Release, whether known or unknown, absolute or
contingent, matured or unmatured, presently existing or hereafter discovered, at
law, in equity or otherwise, whether arising by statute, common law, in
contract, in tort or otherwise, that the Releasing Party may now have or that
might subsequently accrue to the Releasing Party, directly or derivatively,
against any Released Party, including without limitation those related to,
arising from or attributed to (1) his employment with the Company or its
Subsidiaries and his resignations therefrom, (2) the Terminated Agreements,
(3) the termination of the Releasing Party’s employment pursuant to the terms of
this Release, and (4) all other acts or omissions related to any matter at any
time prior to and including the Effective Time (all such Claims described in
this Section 3(a)(i), as supplemented by Section 3(a)(i), the “Released
Claims.”)

(ii) The Releasing Party understands and expressly agrees the release in
Section 3(a)(i) extends to all Claims of every nature and kind, known or
unknown, suspected or unsuspected, past, present or future, which Claims are
arising from, attributable to, or related to the Releasing Party’s employment
with the Company, the termination of such employment, the Terminated Agreements
or any alleged action or inaction of the Released Parties prior to and including
the Effective Time, and that all such Claims are hereby expressly settled or
waived. The Releasing Party further understands and expressly agrees that this
Release waives any Claims and rights he may have against any of the Released
Parties under the Age Discrimination in Employment Act, 29 U.S.C. §621, et seq.,
and under any other law prohibiting age discrimination arising on or prior to
the Releasing Party’s execution of this Release.

(iii) The Releasing Party hereby irrevocably covenants to refrain from, directly
or indirectly, commencing any action or proceeding based upon any Released
Claim; provided however, that this covenant shall not interfere with the
Releasing Party’s right to file a charge or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission. The
foregoing proviso is not intended to limit the breadth of the release set forth
in Section 3(a)(i).

(iv) Notwithstanding the foregoing to the contrary, the Released Claims shall
not include, and nothing contained in this Release is intended to, nor does it,
limit, impair or otherwise modify or affect, Claims of the Releasing Party or
the obligations of any Released Party, arising from or pursuant to
(i) Section 5.4 of the Asset Purchase Agreement, (ii) this Release, (iii) any
rights to indemnification under the organizational documents of the Company and
any of its Subsidiaries to the extent the Releasing Party is entitled to such
rights as of the date of this Release and (iv) the rights of the Releasing Party
to enforce any such Claim.

(b) THE RELEASE IN SECTION 3(a) IS SPECIFICALLY INTENDED TO OPERATE AND BE
APPLICABLE EVEN IF IT IS ALLEGED, CHARGED OR PROVEN THAT ALL OR SOME OF THE
CLAIMS OR DAMAGES RELEASED WERE SOLELY AND COMPLETELY CAUSED BY ANY ACTS OR
OMISSIONS, WHETHER NEGLIGENT, GROSSLY NEGLIGENT, INTENTIONAL, OR OTHERWISE, OF
OR BY ANY RELEASED PARTY.

 

3



--------------------------------------------------------------------------------

4. Confidential Information.

(a) The Releasing Party acknowledges that (i) the Company has trade, business
and financial secrets and other confidential and proprietary information
(collectively, the “Confidential Information”), (ii) the Confidential
Information has been developed or acquired by the Company through the
expenditure of substantial time, effort and money and provides the Company with
an advantage over competitors who do not know or use such Confidential
Information, and (iii) the Releasing Party has had access to and has become
acquainted with the Confidential Information of the Company. Confidential
Information includes contracts, books, records and documents, technical
information, computer systems and software, seismic data, reserve information,
the names of and other information (such as credit and financial data)
concerning business matters and business affiliates and any information
protected by the substantive laws of the State of Texas with respect to trade
secrets.

(b) In order to protect the value of the Confidential Information to the
Company, from and after the Effective Time the Releasing Party shall hold in
confidence and not directly or indirectly disclose or use or copy or make lists
of any Confidential Information, except to the extent authorized in writing by
the President of the Company after the Effective Time or compelled by legal
process. The Releasing Party agrees to use reasonable efforts to give the
Company notice of any and all attempts to compel disclosure of any Confidential
Information, in such a manner so as to provide Company with written notice by
facsimile to the President of the Company within one (1) business day after the
Releasing Party is informed that such disclosure will be requested or compelled.
Such written notice shall include a description of the information requested to
be disclosed, the court, Governmental Authority, or other forum through which
the disclosure is sought, and the date by which the information is to be
disclosed, and shall contain a copy of the subpoena, order or other process used
to compel disclosure.

(c) The Releasing Party agrees that, on or before the Effective Time, the
Releasing Party shall immediately assemble and deliver to the Company each and
every original and copy of any and all documents, compilations, recordings, and
any other form of written, printed, recorded, typed and every other matter,
thing or material of any kind which the Releasing Party has in the Releasing
Party’s possession, custody or control that is or was the property of the
Company or relates in any way to the business of the Company, including all
material that constitutes or contains Confidential Information.

5. Agreements, Representations and Warranties. The Releasing Party agrees,
represents and warrants to the Company that:

(a) The Releasing Party is legally and mentally competent to sign this Release.

 

4



--------------------------------------------------------------------------------

(b) The Releasing Party is the sole owner of any and all Released Claims that
have been or could have been asserted, the Releasing Party has the requisite
capacity and authority to enter into this Release, the Releasing Party has not
transferred, pledged or otherwise assigned or hypothecated to any other Person
all or any portion of any Released Claims or any rights or entitlements with
respect thereto and the execution and delivery of this Release does not, or will
not, violate or conflict with the terms of any statute or contract to which the
Releasing Party is a party or by which the Releasing Party otherwise is bound.

(c) The Releasing Party shall not disparage or make negative comments about the
Company or the other Released Parties; provided that this Section 5(c) shall not
apply to comments made by the Releasing Party to any Governmental Authority or
as required by law.

(d) The Releasing Party does not possess any rights or claims to future
employment with the Company, any Released Party or any of their Subsidiaries
after the Effective Time.

(e) The Releasing Party will cooperate with, and assist, the Company in defense
of any claim, litigation or administrative proceeding brought against the
Company or any other Released Party, as reasonably requested by the Company or
any Released Party. Such cooperation and assistance shall include (i) interviews
of the Releasing Party by legal counsel for the Company or any Released Party as
reasonably requested by such counsel, (ii) the Releasing Party providing
documents (or copies thereof) and executing affidavits as reasonably requested
by such counsel, (iii) the Releasing Party appearing for depositions, trials,
and other proceedings as reasonably requested by such counsel, and (iv) the
Releasing Party communicating with any party adverse to the Company or any
Released Party, or with a representative, agent or legal counsel for any such
party, concerning any pending or future claims or litigation or administrative
proceeding solely through legal counsel for the Company or any Released Party.
Nothing in this Section 5(e) is intended to cause the Releasing Party to testify
other than truthfully in any proceeding or affidavit.

(f) Other than the Terminated Agreements, the Releasing Party is not a party to
any employment, severance, change of control, retention or consulting agreement,
oral or written, between the Releasing Party and any Released Party providing
the Releasing Party any right to employment or any consideration, bonus, or
other amounts, whether as a result of the consummation of the Transactions or
otherwise.

6. Miscellaneous.

(a) Notices. All notices or communications hereunder shall be in writing
(including facsimile or similar writing) addressed as follows:

if to the Releasing Party, to the address set forth opposite his name on the
signature page hereto;

if to Company, to:

Bering Exploration, Inc.

1910 Pacific Avenue, 7th Floor

Dallas, Texas 75201

Attention: Chris Faulkner, Chief Executive Officer

 

5



--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to each of:

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas 77010

Attention: Bill Nelson

Any such notice or communication shall be deemed given (i) when made, if made by
hand delivery, and upon confirmation of receipt, if made by facsimile, (ii) one
business day after being deposited with a next-day courier, postage prepaid, or
(iii) three business days after being sent certified or registered mail, return
receipt requested, postage prepaid, in each case addressed as above (or to such
other address as such party may designate in writing from time to time).

(b) Acknowledgment of Terms. The Releasing Party acknowledges that he has
carefully read the Release; that he has had the opportunity for review of it by
his attorney; that he fully understands its final and binding effect; that the
Company admits to no wrongdoing in connection with any matter covered by the
release in Section 3(a); that this Release is intended as a compromise of all
Released Claims which the Releasing Party has alleged or may allege against any
of the Released Parties; that the only promises or representations made to the
Releasing Party to sign this Release are those stated herein; and that he is
signing this Release voluntarily.

(c) Severability. If any provision of the Release shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. Furthermore, in lieu of each such illegal,
invalid, or unenforceable provision, there shall be added automatically as part
of the Release a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

(d) Assignment. The Release shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, legal representatives,
successors, guardians, administrators, and assigns; provided, however, that the
Release shall not be assignable or otherwise subject to hypothecation and any
assignment in violation hereof shall be null and void.

(e) Counterparts. This Release may be executed in one or more counterparts, all
of which shall be considered one and the same, and shall become effective when
one or more such counterparts have been signed by each of the parties and
delivered to each party.

(f) Entire Agreement. This Release represents the entire agreement of the
parties with respect to the subject matter hereof and shall supersede any and
all previous contracts, arrangements or understandings between the parties with
respect to the subject matter hereof.

 

6



--------------------------------------------------------------------------------

(g) Governing Law. The Release shall be construed, interpreted, and governed in
accordance with the laws of the state of Texas, without reference to rules
relating to conflicts of law.

(h) Submission to Jurisdiction. Each party to this Release submits to the
exclusive jurisdiction of the court of the State of Texas in any dispute or
action arising out of or relating to the Release and agrees that all claims in
respect of such dispute or action may be heard and determined in any such court
except for the enforcement of judgments referred to in the next sentence. Each
party also agrees not to bring any dispute or action arising out of or relating
to the Release in any other court. Each party agrees that a final judgment in
any dispute or action so brought will be conclusive and may be enforced by
dispute or action on the judgment or in any other manner provided at law
(common, statutory or other) or in equity in any court having jurisdiction over
the party. Each party waives any defense of inconvenient forum to the
maintenance of any dispute or action so brought and waives any bond, surety, or
other security that might be required of any other party with respect thereto.

(i) Attorneys’ Fees. If any action at law or equity, including an action for
declaratory relief, is brought to enforce or interpret any provision of the
Release, the prevailing party shall be entitled to recover reasonable attorneys’
fees and expenses from the other party, which fees and expenses shall be in
addition to any other relief which may be awarded.

(j) Amendments. No term, provision or condition of the Release may be modified
in any respect except by a writing executed by the Releasing Party and the
Company.

(k) Waiver. The failure of either party to enforce or to require timely
compliance with any term or provision of the Release shall not be deemed to be a
waiver or relinquishment of rights or obligations arising hereunder, nor shall
this failure preclude the enforcement of any term or provision or avoid the
liability for any breach of this Release.

(l) Construction. The Release shall be deemed drafted equally by all the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Release are only for
convenience and are not intended to affect construction or interpretation. The
Release represents a compromise of disputed Released Claims and is not to be
construed as an admission, direct or indirect, against any interest of the
parties. The plural includes the singular and the singular includes the plural;
“and” and “or” are each used both conjunctively and disjunctively; “any,” “all,”
“each,” or “every” means “any and all, and each and every;” “including” and
“includes” are each “without limitation;” and “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Release and
not to any particular paragraph, subparagraph, section or subsection.

(m) Remedies Cumulative. All rights, powers and remedies provided under the
Release or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any thereof by any party
shall not preclude the simultaneous or later exercise of any other such right,
power or remedy by such party.

 

7



--------------------------------------------------------------------------------

(n) Withholdings. The Company shall make all tax withholdings and deductions
required by applicable law. As may be appropriate, the Company shall report the
payments made hereunder by filing the appropriate W-2 forms and/or 1099 forms
for this amount, and making any other reports required by law.

(o) Taxes. The Releasing Party agrees to comply, on a timely basis, with all tax
reporting requirements applicable to the receipt of the payments and other
compensation received hereunder and to timely pay all taxes due with respect to
such amounts.

(p) Specific Enforcement. The Releasing Party acknowledges that the covenants of
the Releasing Party contained in Sections 4, 5(c) and 5(e) of this Release are
special and unique, that a breach by the Releasing Party of any term or
provision of Sections 4 hereof may cause irreparable injury to the Company or
any of its Subsidiaries, and that remedies at law for the breach of any terms or
provisions of Sections 4, 5(c) and 5(e) hereof shall be inadequate. Accordingly,
in addition to any other remedies it may have in the event of breach, the
Company shall be entitled to enforce specific performance of the terms and
provisions of Sections 4 hereof, to obtain temporary and permanent injunctive
relief to prevent the continued breach of such terms and provisions without the
necessity of posting a bond or of proving actual damage, and to obtain
attorneys’ fees in respect of the foregoing if the Company prevails in such
action or proceeding. For purposes of this Section 6(p) and Sections 4, 5(c) and
5(e) hereof, each of the Released Parties shall be deemed a third party
beneficiary entitled to the benefits of such Sections and shall be entitled to
enforce Sections 4, 5(c) and 5(e) of this Release in accordance with this
Section 6(p).

(q) Advice to Consult Counsel. The Company hereby advises the Releasing Party to
consult with an attorney prior to executing this Release.

7. Termination. This Release shall terminate upon the termination of the Asset
Purchase Agreement, automatically and without any further action on the part of
any party hereto, and, upon such termination, shall be void ab initio.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Release to be duly
executed as of the day and year first above written.

 

The Company: BERING EXPLORATION, INC. By:  

 

J. Leonard Ivins, Chief Executive Officer

 

Releasing Party:    Address of Releasing Party

SIGNATURE PAGE FOR TERMINATION AGREEMENT AND RELEASE

PERSONAL